       Case
        Case1:19-cr-00651-LTS
              1:19-cr-00651-LTS Document
                                 Document577-1 Filed 04/13/21
                                          595 Filed  04/06/21 Page
                                                              Page 19 of
                                                                      of 210




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                           ORDER OF JUDICIAL REMOVAL

        - against –                                 Criminal Docket No. 19 Cr. 651 (LTS)

 CLAUDIU VAD89$,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X


       Upon the application of the United States of America, by Robert Sobelman, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of CLAUDIU VAD8V$ (the “defendant”); and upon all

prior proceedings and submissions in this matter; and full consideration having been given to the

matter set forth herein, the Court finds:

       1.      The defendant is not a citizen or national of the United States.

       2.      The defendant is a native and citizen of Romania.

       3.      The defendant was paroled into the United States for the purpose of prosecution on

               or about February 13, 2020 at or near John F. Kennedy International Airport, NY.

       4.      At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offense: Aggravated Identity Theft, in violation of 18 U.S.C. §§

               1028A(a)(1), (b), and 2.

       5.      The above-mentioned offense carries a maximum term of two years’ imprisonment.

       6.      The defendant is, and at time of sentencing will be, subject to removal from the

               United States pursuant to Section 212(a)(2)(A)(i)(I) of the Immigration and



                                                                                                 1
       Case 1:19-cr-00651-LTS
         Case 1:19-cr-00651-LTSDocument 577-1
                                 Document 595 Filed
                                              Filed 04/06/21
                                                    04/13/21 Page
                                                             Page 10
                                                                  2 ofof210




               Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(2)(A)(i)(I),

               as an alien who has been convicted of a crime involving moral turpitude (other than

               a purely political offense) or an attempt or conspiracy to commit such a crime; and

               Section 212(a)(7)(A)(i)(I) of the Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I), as an alien

               who is not in possession of a valid unexpired immigrant visa, reentry permit, border

               crossing identification card, or other valid entry document, and a valid unexp ired

               passport, or other suitable travel document, or document of identity and nationality

               if such document is required under the regulations issued by the Attorney General.

       7.      The defendant has waived his right to notice and a hearing under Section 238(c) of

               the Act, 8 U.S.C. § 1228(c).

       8.      The defendant has waived the opportunity to pursue any and all forms of relief and

               protection from removal.

       9.      The defendant has designated Romania as the country for removal pursuant to

               Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

               WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Romania.



Dated: New York, New York
       $SULO202                               V/DXUD7D\ORU6ZDLQ
                                                 ___________________________________
                                                 HONORABLE LAURA TAYLOR SWAIN
                                                 UNITED STATES DISTRICT JUDGE




                                                                                                 2
